Citation Nr: 1502810	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  09-36 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than August 14, 2007, for the grant of an increased 10 percent rating for the Veteran's service-connected left ankle disability.

2. Entitlement to a rating in excess of 10 percent for residuals of a left ankle fracture (left ankle disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1984 to May 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The December 2007 rating decision granted an increased 10 percent rating for the Veteran's service-connected left ankle disability, effective August 14, 2007.  The September 2009 rating decision denied entitlement to a rating in excess of 10 percent for the left ankle disability.  In a September 2010 statement (on a VA Form 9), the Veteran requested a Board central office hearing, but he withdrew the request in an August 2014 letter.

The Board notes the Veteran filed what may reasonably be construed as a notice of disagreement with the effective date of an increased rating for his service-connected left ankle disability assigned by the December 2007 rating decision in January 2008, initiating an appeal of that decision.  The issue was addressed in a July 2009 statement of the case (SOC), and the Veteran filed a substantive appeal in September 2009.  As such, the rating decision on appeal is the December 2007 rating decision, not a March 2008 rating decision that denied entitlement to an earlier effective date for the grant of an increased rating for the left ankle disability.


FINDINGS OF FACT

1.  The Veteran's claim for increased disability compensation for his left ankle disability was received on June 7, 2006 and was adjudicated by a December 2007 rating decision.

2. In an August 2014 statement, the Veteran withdrew his appeal seeking a rating in excess of 10 percent for his left ankle disability.


CONCLUSIONS OF LAW

1. The criteria for an effective date of June 7, 2006, but no earlier, for the grant of an increased 10 percent rating for the service-connected left ankle disability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.151, 3.400(o) (2014).

2. The criteria for withdrawal of an appeal seeking entitlement to a rating in excess of 10 percent for a left ankle disability are met; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a July 2006, November 2006, May 2007 and September 2007 letters.  The duty to assist has also been met.  All pertinent, identified records have been obtained and considered.  The effective date determination does not turn on a medical question; hence no further examination is needed.  There is no indication of additional assistance that would be reasonably likely to assist the Veteran in substantiating entitlement to an earlier effective date.  Given the Veteran's expression of intent to withdraw his appeal seeking a rating in excess of 10 percent for his left ankle disability, no further discussion of the notice and assistance is required with regard to that claim.  

Legal Criteria, Factual Background, and Analysis

Earlier Effective Date Claim

The Veteran has appealed the assignment of August 14, 2007 as the effective date for an increased 10 percent rating for his service-connected left ankle disability.
Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

A brief procedural and medical history will help clarify the Veteran's claim.  An August 1986 rating decision granted service connection for residuals of a left ankle fracture and assigned a noncompensable rating.  He did not file a notice of disagreement or submit new and material evidence, and the decision became final.  

The next evidence which could be a claim for increased rating was an Application for Compensation or Pension submitted received by the RO on June 7, 2006.  In the claim, the Veteran reported his ankle was occasionally painful and "easily turned."  A December 2006 report of contact shows the Veteran indicated he did not receive notification of a VA examination that was scheduled in response to his claim because his mailing address had changed.  A January 2007 rating decision denied an increased evaluation for the Veteran's left ankle disability because he failed to report for a VA examination.  There is no indication the examination was rescheduled after the Veteran reported he did not receive notice of the original examination.  The Veteran filed a notice of disagreement with the January 2007 rating decision, but withdrew it in an April 2007 statement, in which he also requested a new VA examination.  

Private treatment records showing the Veteran reported ankle pain in April 2007 were received in May 2007.  The treatment note indicates the Veteran reported bilateral ankle pain.  The physician indicated passive range of motion was restricted, but did not specify which ankle displayed a restricted range of motion.  On May 2007 VA examination, the Veteran reported his left ankle was prone to twisting and kept him from running.  He had full range of motion, and there was no objective evidence of pain or limitation of motion on repetitive testing.  No X-rays were taken.  

A July 2007 rating decision denied an increased evaluation for the Veteran's left ankle disability.  The Veteran submitted a statement from his private treating physician that was received by the RO on August 14, 2007.  In the statement, the physician indicated he first examined the Veteran's ankles after he reported severe pain and constant spraining in April 2007.  He also described his ongoing treatment for the ankle disabilities, which limited his activity.  He noted both of the Veteran's ankles demonstrated decreased range of motion and decreased strength on examination.  The Veteran was provided another VA examination in December 2007.  On examination, his dorsiflexion was limited to 10 degrees; normal ankle dorsiflexion range of motion is 0 to 20 degrees.  A December 2007 rating decision granted an increased, 10 percent rating for the left ankle disability, effective August 14, 2007, the date the private physician's statement was received.  

As the statement from the Veteran's private physician was received in August 2007 and indicated the Veteran's left ankle demonstrated a decreased range of motion, it was new and material evidence.  As the statement was received within one year of the January 2007 determination, the Board finds the January 2007 rating decision did not become final prior to readjudication in December 2007.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242 (2011).  

In analyzing this matter with an eye to identifying a legal basis for assignment of earlier effective dates, the Board first finds that the grant of an increased, 10 percent rating for the Veteran's left ankle disability in the December 2007 rating decision arose from the Veteran's June 7, 2006 claim.  Granting the Veteran the benefit of the doubt, the Board finds the competent evidence of record reasonably shows his left ankle disability was manifested by a moderate degree of limited motion prior to when he filed his claim for increase in June 2006, as he reported his ankle was painful and "easily turned" in the claim and the private physician's statement shows limited motion was demonstrated as early as April 2007.  The effective date is therefore the date of claim, June 7, 2006, as it was later than the date entitlement arose.  As the evidence does not make the pertinent increase in disability factually ascertainable prior to June 7, 2006, an effective date prior to that date is not warranted. As such, the Board finds the Veteran is entitled to an effective date of June 7, 2006, but no earlier, for the grant of an increased 10 percent rating for the left ankle disability.

The Board notes that the RO recharacterized the Veteran's claim on appeal as a claim for an earlier effective date based on clear and unmistakable error (CUE) in a July 2010 supplemental statement of the case (SSOC).  Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE. The RO continued to refer to the appeal as a CUE claim in subsequent SSOCs.  The Board finds the RO mischaracterized the issue as one involving CUE because the Veteran did not raise the issue prior to when it was recharacterized as such in the July 2010 SSOC.  In a December 2014 appellate brief, the Veteran's representative argued the Veteran was entitled to an earlier effective date for the grant of the increased 10 percent rating for the left ankle disability based on CUE.  However, the Board cannot address such a claim, as CUE claims can only be used to collaterally attack prior final decisions, and the December 2007 rating decision is not final, as it is the rating decision on appeal, as explained above.  There has not been an allegation of CUE in any other prior rating decision.  Even so, the Board notes this decision grants the Veteran the full benefit he is seeking: an effective date of June 7, 2006 for the grant of a 10 percent disability rating for residuals of a left ankle fracture is granted.  

Increased rating claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204(c). 

In an August 2014 statement, the Veteran withdrew his appeal seeking a rating in excess of 10 percent for his left ankle disability.  Hence, there is no allegation of error in fact or law for appellate consideration with respect to this matter.  Accordingly, the appeal seeking a rating in excess of 10 percent for a left ankle disability must be dismissed.


ORDER

The appeal seeking a rating in excess of 10 percent for residuals of a left ankle fracture is dismissed.

An effective date of June 7, 2006 (but no earlier) for the grant of a 10 percent disability rating for residuals of a left ankle fracture is granted.  





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


